Case 6:19-cv-00159-GAP-EJK Document 20 Filed 05/06/19 Page 1 of 6 PageID 134



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

                                         IN ADMIRALTY

                              CASE NO.: 6:19-cv-159-ORL-31-TBS


GEICO MARINE INSURANCE COMPANY,

                       Plaintiff,
vs.

HENRY BARON,

                  Defendant.
________________________________________/

            PLAINTIFF’S MOTION TO STRIKE DEMAND FOR JURY TRIAL

       Plaintiff, GEICO MARINE INSURANCE COMPANY (hereinafter referred to as

“GEICO Marine” or “Plaintiff”), through undersigned counsel, hereby moves this Court to strike

Defendant’s demand for trial by jury for two reasons. First, Plaintiff’s designation of the claim

as an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal Rules of Civil

Procedure trumps Defendant’s right to trial by jury in accordance with binding Eleventh Circuit

precedent. See St. Paul Marine Insurance Company v. Lago Canyon, Inc., 561 F. 3d 1181, 1188

(11th Cir. 2009). Second, there is no jurisdictional basis alleged that would entitle the Defendant

to a jury trial even in the absence of Plaintiff’s Rule 9(h) designation..

                             I.     Grounds Supporting this Motion

       1.      GEICO Marine instituted this action seeking a declaration that a policy of

insurance the company issued to Baron does not provide coverage under the Uninsured Boater or

Medical Payment sections of the policy. (DE 1, ¶ 4).
Case 6:19-cv-00159-GAP-EJK Document 20 Filed 05/06/19 Page 2 of 6 PageID 135



         2.     In the Complaint, GEICO Marine designated its claim as “an admiralty and

maritime claim within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure.” (DE 1,

¶ 13).

         3.     In his Answer and Affirmative Defenses, Defendant, HENRY BARON

(hereinafter referred to as “Baron” or “Defendant”), admits that “this case arises under the

Court’s admiralty and maritime jurisdiction pursuant to 28 U.S.C. § 1333.” (DE 17, ¶ 11).

         4.     Baron further acknowledges that the insurance policy is a maritime contract

“subject to the Court’s admiralty jurisdiction.” (DE 17, ¶ 12).

         5.     Furthermore, the only basis for federal jurisdiction alleged by Baron in his

Counterclaim is the maritime nature of the claims which he alleges arise “out of severe injuries

sustained by Counter-Plaintiff, HENRY BARON, while he was in ‘navigable waters.’” (Doc. 18,

¶ 2).

         6.     No other basis for federal jurisdiction is alleged by either party and in admiralty

cases, there is generally no right to a jury trial.

         7.     Because the only basis for this Court’s jurisdiction is the maritime nature of the

claims, there is no jurisdictional basis that would entitle Defendant to a jury trial.

         8.     Furthermore, Rule 9(h), Fed. R. Civ. P. specifically provides that a “claim

cognizable only in the admiralty or maritime jurisdiction is an admiralty or maritime claim . . .

whether or not so designated.” Rule 9(h), Fed. R. Civ. P.

                                           II.        Argument

         Historically, there is no right to trial by jury in admiralty cases. See        Beiswenger

Enterprises Corp. v. Carletta, 86 F.3d 1032, 1036 (11th Cir. 1996). And when a plaintiff

invokes the court’s admiralty jurisdiction pursuant to Rule 9(h) a plaintiff not only selects the



                                                      2
Case 6:19-cv-00159-GAP-EJK Document 20 Filed 05/06/19 Page 3 of 6 PageID 136



district court’s admiralty jurisdiction, but also subjects the entire action to a bench trial, including

counterclaims asserted by a defendant.        See St. Paul Marine Insurance Company v. Lago

Canyon, Inc., 561 F. 3d 1181, 1188 (11th Cir. 2009); Great Lakes Reinsurance (UK) PLC v.

Soriano, Case No. 14-24717-Civ-Lenard/Goodman, 2015 WL 12778783, *1-2 (S.D. Fla. Jun. 24,

2015) (holding that by invoking Rule 9(h), plaintiff not only selects a district court’s admiralty

jurisdiction, but subjects the entire action to a bench trial, including counterclaims asserted by a

defendant); Great Lakes Reinsurance (UK) PLC v. Kan-Do, Inc. Case No. 8:12-CV-2923-T-33

TGW, 2013 WL 2249291, *2 (M.D. Fla. May 22, 2013) (striking the defendant’s jury demand

on its counterclaim in accordance with the binding precedent of Harrison and Lago Canyon);

Cgi Finance, Inc. v. C&V Sport Fishing, LLC, Case No. 12-60857-Civ-Marra, 2013 WL

18245622, *2 (S. Fla. Oct. 17, 2012) (holding that consistent with Eleventh Circuit precedent, a

plaintiff/counter-defendant may preclude a defendant/counter-plaintiff from invoking the right to

a jury trial by electing to proceed under Rule 9(h)); Great Lakes Reinsurance (UK) PLC v.

Masters, Case No. 8:07-CV-1662-T-24-MSS, 2008 WL 619342, *2 (M.D. Fla. Mar. 3, 2008)

(applying Harrison to support conclusion the defendant is not entitled to a jury trial on his

counterclaim).

        In Romero v. Bethlehem Steel Corp., 515 F. 2d 1249, 1253 (5th Cir. 1975), the Fifth

Circuit Court of Appeals explained that “the unification of the admiralty and civil rules in 1966

was intended to work no change in the general rule that admiralty claims are to be tried without a

jury.”1 This is expressly recognized in Rule 38(e) which provides that “[t]hese rules do not

create a right to a jury trial on issues in a claim that is an admiralty or maritime claim under Rule



1
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to October 1, 1981.
                                                   3
Case 6:19-cv-00159-GAP-EJK Document 20 Filed 05/06/19 Page 4 of 6 PageID 137



9(h).” Fed.R.Civ. P. 38(e). The Court in Romero further recognized that Fed.R.Civ. P. 9(h) is a

device by which the pleader may claim the “special benefits of admiralty procedures and

remedies, including a non-jury trial, when the pleadings show that both admiralty and some other

basis of federal jurisdiction exist.” Id. Three years after the decision in Romero, the Fifth Circuit

upheld the district court’s denial of trial by jury to a defendant/fourth-party defendant where the

injured plaintiff had designated his claim as an admiralty claim under Rule 9(h). Harrison v.

Flota Mercante Grancolombiana, S.A., 577 F. 2d 968, 987 (5th Cir. 1978). In reaching this

conclusion, the Court of Appeals specifically refused “to permit a third-party defendant to

emasculate the election given to the plaintiff by Rule 9(h) by exercising the simple expedient of

bringing in a fourth-party defendant.” Id. Then, in Lago Canyon, the Eleventh Circuit Court of

Appeals applied the same reasoning to preclude a trial by jury on a counterclaim where the

plaintiff had designated its claim as an admiralty and maritime claim within the meaning of Rule

9(h). Thus, even where there is a jurisdictional basis for a jury trial, a plaintiff may defeat that

right by designating the claims as an admiralty claim under Rule 9(h).

       In Lago Canyon, the defendant’s yacht partially sank at a dock while undergoing engine

repairs. The plaintiff insurer filed a complaint for declaratory judgment seeking a determination

that its marine insurance policy did not cover the damage. Lago Canyon at 1183. The insurer’s

complaint invoked rule 9(h) “which allows plaintiffs to elect admiralty jurisdiction over some

other ground of federal jurisdiction.” Id at 1184. The vessel owner counterclaimed for breach of

the insurance contract, alleging diversity of citizenship jurisdiction and demanding trial by jury.

Id. at 1184-85. The plaintiff insurance company moved to strike the demand for jury trial and the

district court granted that motion on the basis of the precedent set by the Harrison decision. Id.

at 1185 On appeal, the Eleventh Circuit affirmed the district court’s order striking the counter-



                                                 4
Case 6:19-cv-00159-GAP-EJK Document 20 Filed 05/06/19 Page 5 of 6 PageID 138



plaintiff’s demand for jury trial, concluding that it was bound by Harrison and that plaintiff’s

designation of the claim as an admiralty claim within the meaning of Rule 9(h) precluded a jury

trial on the counterclaim. Id at 1188 - 89. That the case was originally brought by the insurer for

declaratory judgment was not material to the Court’s decision.

                “Harrison in no way depended on the fact that the plaintiff filed a
                complaint for damages instead of a declaratory judgment against a
                defendant. Rather, Harrison addressed what happens when both
                admiralty and some other ground of federal jurisdiction exist in the
                same case and the plaintiff invokes admiralty jurisdiction under
                Rule 9(h).”

Id. at 1188. The Eleventh Circuit further explained that “by electing to proceed under Rule 9(h),

rather than by invoking diversity jurisdiction, a plaintiff may preclude the defendant from

invoking the right to trial by jury which may otherwise exist.” Lago Canyon, Inc., 561 F. 3d at

1188. This is precisely what the Plaintiff did in the instant case by filing its complaint for

declaratory judgment and expressly designating the claim as a maritime claim within the

meaning of Rule 9(h). (DE 1, ¶¶ 11-14). A primary difference here is that Baron has not alleged

an alternative basis for federal jurisdiction that would even arguably provide grounds for a jury

trial. For both of these reasons, Baron is not entitled to trial by jury.

                                       III.    CONCLUSION

        Baron has not alleged any jurisdictional basis which would entitle him to a trial by jury.

Indeed, the only basis alleged for this Court’s jurisdiction is the maritime nature of the

underlying claims. But as the Plaintiff has designated this case as an admiralty and maritime

case within the meaning of Rule 9(h), and there is no other basis for federal jurisdiction,

Defendant is not entitled to a jury trial. Baron’s demand for trial by jury should, therefore, be

stricken.




                                                   5
Case 6:19-cv-00159-GAP-EJK Document 20 Filed 05/06/19 Page 6 of 6 PageID 139



       Respectfully submitted,

                                          GRAYROBINSON, P.A.
                                          Counsel for Plaintiff

                                          /s/ Ted L. Shinkle
                                           TED L. SHINKLE, ESQ.
                                           Florida Bar No. 0608051
                                           LESLEY-ANNE MARKS, ESQ.
                                           Florida Bar No. 107009
                                           1795 West NASA Blvd.
                                           Melbourne, Florida 32901
                                           Telephone: (321) 727-8100
                                           Facsimile: (321) 984-4122
                                           Email:       ted.shinkle@gray-robinson.com
                                           Secondary Email:
                                                   lesley-anne.marks@gray-robinson.com
                                                   jodi.aliano@gray-robinson.com

                                     Rule 3.01(g) Certificate

       Undersigned counsel has conferred with Defendant’s counsel in a good faith effort

to resolve the issues raised in this motion and has been unable to do so.

                                          /s/ Ted L. Shinkle
                                          TED L. SHINKLE, ESQ.

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via Email

transmission through the CME/ECF system on this 6th day of May, 2019 to Frank D. Butler,

Esq., Frank D. Butler, PA, 10550 U.S. Highway 19 North, Pinellas Park, Florida at

fdblawfirm@aol.com; kmay@fightingforfamilies.com; and pmartin@fightingforfamilies.com,

attorney for Defendant.


                                                 GRAYROBINSON, P.A.
                                                 Counsel for Plaintiff

                                                 /s/ Ted L. Shinkle
                                                 TED L. SHINKLE, ESQ.

                                             6
